The testatrix intended that Sarah should be provided "a home and suitable maintenance" during her life from the estate. The fact that the remainder over is not to take effect until after the death of Sarah is satisfactory proof that the testatrix did not intend that Sarah's support should be cut off by the death of the widower Joseph during Sarah's life.
As the testatrix intended to preserve the principal of her estate as far as possible, the payments to Sarah should be made from the income, so far as it is sufficient for her support according to her station in life, leaving the principal intact except in so far as it may be needed to make up deficiencies in the income to satisfy the charge for Sarah's support and maintenance.
Case discharged.
All concurred.